﻿190.	Mr. President, the Assembly convenes at a time when international relations are increasingly characterized by tensions and turmoil, fear of nuclear disaster and widespread concern about troubled economies. In view of this grave situation, it is not inappropriate for me to recall the circumstances which led to the creation of the United Nations and the expectations which this engendered.
191.	The outcome of the 1939-1945 war reinforced the convictions of peoples of the victor nations and others that military conquests, colonial exploitation and economic deprivation were irreversibly in retreat and would be ended for all time. People therefore looked upon this Organization as a repository of their hopes and their aspirations to live in peace as free peoples, able to determine their own political, economic and social goals, free from external interference and intervention. They also expected that, so that the Organization could be fully effective, those States which violated the purposes and principles of the Charter would be subject to the full force of its provisions.
192.	In fashioning that framework for harmonious relations among States, the States of our region, Latin America and the Caribbean, made a most significant contribution. Our States played a vanguard role in the elaboration of the Charter of the United Nations and in the promotion of peace based upon the rule of law and the principles of equity. That is why, Sir, it is matter of especial pride for Guyana that you, Jorge Illueca, an eminent son of our region, a distinguished scholar and diplomat of Panama, are presiding over the deliberations of this session. May I, with your permission, on a more personal note advert to the deep and abiding friendship which you and I have developed over the years as we have worked together, here and elsewhere, in the cause of freedom and independence. I pledge to you Guyana's full and unstinted co-operation, particularly in our capacity as one of your Vice-Presidents. You succeed Mr. Imre Hollai of Hungary, who guided the affairs of the thirty- seventh session with calm, skill and efficiency. We wish you every success.
193.	It is a fortunate circumstance that at this time the Secretary-General also hails from our region. Since his assumption of office Mr. P6rez de Cu6Har has demonstrated qualities of fair play and diplomatic finesse which I have already experienced. His commitment to peace and his rigorous employ of the patient ways of diplomacy are attributes which command universal admiration. Indeed, this commitment to peace has found expression in his profound concern for the effectiveness of the Organization.
194.	The perceptive analyses in the Secretary-General's reports last year and this year have highlighted the need for new operational arrangements and modalities which will free the institution from the constraints imposed by an earlier bipolar world and make it more responsive to today's realities. The Secretary-General's overriding concern is to make the Organization function properly as an instrument of peace and development.
195.	In the face of the deteriorating world situation, the Secretary-General has called for a recommitment of all States to the principles of the Charter and has sought to enhance the Organization's ability to discharge its responsibility for the maintenance of peace and security and for the strengthening of international co-operation. His expressions of concern are so timely and telling that support for them should require no prompting, for they deal in essence with the survival of humanity. Regrettably, however, the collective response to the Secretary-General's observations has not matched the gravity of the situation which his concern reflects. We owe it to him and to ourselves to give greater attention to his proposals during this session. The Secretary-General knows that he can rely on Guyana's support.
196.	There have been vast and fundamental changes in the international system since the creation of the Organization. The quantitative expansion of its membership has given rise to qualitative changes and has rendered more complex the harmonization of relations between States and between regions, complexities also manifested in the relations between competing social systems. Despite these changes—or perhaps because of them—after 38 years the dreams, hopes and aspirations of people have remained essentially unchanged.
197.	Yet crises in international relations proliferate; in fact, there is an air that can be described as crisis-mongering. While new flash-points erupt, old situations continue to defy solutions.
198.	Too often, countries which espouse non-intervention practice intervention in one form or another. Too often, countries which proclaim adherence to the principle of territorial integrity are themselves in breach of that very principle. Too often, countries which profess commitment to development are acting to the detriment of the poor. Too often, countries which portray themselves as advocates of disarmament are escalating the arms race, thereby raising the threshold of fear. Too often, countries while preaching peace are stoking the Ores of war, and the language of reasoned discourse becomes consumed in the process.
199.	In sum, there is a widening and alarming gap between rhetoric and action. The result is that the fabric of peace is imperilled.
200.	Nothing so dramatically symbolizes the fragile nature of peace as the parlous nature of the international economic situation. But this need not be so. A few years ago the prospects for international economic co-operation seemed brighter, and this was contemporaneous with the growing realization of the interdependence of economies —in trade, money and finance, and commodities. Today, unfortunately, there is a marked tendency for some major Powers to eschew the imperatives of multilateral cooperation. Instead, there are increasing attempts to place multilateral institutions at the service of narrower national interests and to frustrate their role. Some may ask if these attempts do not subvert the very objectives of those institutions.
201.	The developing countries, whether acting individually or in concert, have been staunch advocates of equitable and mutually beneficial economic relations. 

We demonstrated both at the recent Conference of Heads of State or Government of Non-Aligned Countries, at New Delhi, and in the Buenos Aires Platform adopted at the Fifth Ministerial Meeting of the Group of 77 3 our willingness to advance new strategies for enhancing international co-operation. Serious attention was given to the problems which beset the international economy, more particularly the burgeoning debt problems, the burning question of money and finance and the protectionist measures against the exports of developing countries. Regrettably, these reasonable positions did not stimulate appropriate responses on the part of the industrialized countries.
202.	The sixth session of the United Nations Conference on Trade and Development, which focused on some of these issues, was noteworthy for the lack of convergence of views. It therefore stands as a sad testimony to the constraints imposed upon international economic cooperation.
203.	The capacity of the developing countries to promote their development is thus considerably restricted. The continuation of this condition could accentuate social pressures. It could also give rise to upheavals to an extent that adversely affects domestic and regional peace and renders more difficult the recovery of the economies of the industrialized countries themselves.
204.	Those considerations apart, it is difficult to reconcile human need with human waste and foolhardiness. How do we justify expenditures in excess of 600 billion dollars cash year on instruments of death and destruction while there is incessant argument every year over the allocation of a few billion for multilateral financing for development? Is that not more than enough for legitimate defence needs?
205.	The utilization of vast resources for the acquisition of massive amounts of armaments has direct and far- reaching consequences for the development of the developing countries. Continued global and regional tensions have led States to divert resources from urgent developmental activity to military expenditure. It is thus imperative that collectively we seek to reduce such tensions and, more specifically, to work resolutely for the achievement of disarmament.
206.	There are other situations in respect of which the Organization's efforts have not yet led to durable solutions. The Middle East situation festers dangerously. Instability and tension in the region have grown worse since Israel's invasion of Lebanon last year. The Palestinian people, led by the PLO, still suffer the nightmare of being a nation without a State, with the restoration of their national rights unfulfilled.
207.	The tragedy of some divided countries remains. In Cyprus foreign occupation continues despite initiatives by the Secretary-General undertaken on the basis of the decisions of the Organization. We should persevere with our efforts to restore the unity and territorial integrity of Cyprus. Likewise, the people of Korea remain divided notwithstanding the communiqué of 4 July 1972   and the constructive proposals of the Democratic People's Republic of Korea.
208.	No one can deny the Organization's most helpful role in its support for peoples that have struggled against colonialism and apartheid. Our achievements have been remarkable; we should be proud of that record. We must now therefore intensify the struggle against the racists of South Africa. How much longer, I ask, must the people of Namibia, led by SWAPO, and those in the international community who support their valiant struggle be subjected to the prevarications and machinations of the Pretoria regime? How much longer can the oppressed people of Namibia and South Africa place their faith in words of support uttered by some Members of this Organization when their very deeds buttress their oppressors?
209.	Even as we bring to bear our collective strength to tackle those old problems, we are confronted by new situations of turbulence, situations the causes of which can lead, if not properly understood, to new tensions creating instability beyond the narrow focus of their origins. Central America is a most poignant case.
210.	When they met at Port of Spain in July this year, the heads of Government of the Caribbean Community expressed deep concern over the situation in Central America. They observed that  the crisis faced by the peoples of this region was rooted not in East-West ideological rivalry but in deep-seated social and economic ills . They  appealed to the contending parties to engage in direct dialogue and expressed support for the efforts of the Contadora Group to bring peace to the area . That position should, I suggest, be endorsed by this Organization.
211.	The independence and territorial integrity of Belize are still threatened by neighbouring Guatemala. Guyana reaffirms its solidarity with and total support for the people of Belize and for the preservation of their national patrimony and their right to build their society within existing frontiers.
212.	Elsewhere new regional conflicts, some internal in origin and others arising from rivalries between outside States, are proving intractable. Guyana adds its voice to the call for an early end to the costly war between Iraq and Iran, and we urge all States, large and small, never to abandon the methods of the peaceful settlement of disputes and controversies.
213.	In assessing the state of international relations today and the prospects for the future, a tribute must be paid to the contribution of the Movement of Non-Aligned Countries. From its inception the Movement has placed in the forefront of its activities the pursuit of policies which could mitigate conflicts, promote independence and facilitate the building of a lasting infrastructure for peace. The Movement has since attracted more States to its principles and policies. It has been an influential factor in international relations. The important role of the Movement is now so widely acknowledged that States which for one reason or another cannot be direct participants in its activities assiduously seek to influence the outcome of its deliberations, sometimes malevolently.
214.	Our Movement has always assigned a central role to the United Nations as a harmonizer of competing interests and has consistently maintained that there is a viable alternative to a system of international relations based on bloc politics, on hegemony and on spheres of influence. The political and economic programmes of action which the Movement articulated at its conference at New Delhi provide a coherent and internally consistent strategy for making the peaceful coexistence of States and social systems a real possibility.
215.	I suggest that, equally, in charting the way forward we should take cognisance of the role of regional and subregional organizations. Such organizations are to be found everywhere, and the dynamism which the people of their member States ascribe to them attests to the constructive role which multilateralism can play in international relations. That is why we can only regret the studied efforts of some major Powers to bypass these 
organizations by advancing so-called theological positions. At the same time we need to recognize that regional efforts can be maximized when they are supportive of our Organization, for the Organization is based on the principle of universality, not of exclusivity. Let me therefore here and now whole-heartedly welcome Saint Christopher and Nevis as our newest Member State.
216.	Let me also express the hope that those regional organizations and arrangements which still maintain exclusionary provisions in their charters and in their operations will make the necessary accommodations. One example which springs to mind relates to the Treaty for the Prohibition of Nuclear Weapons in Latin America, the Treaty of Tlatelolco. The States parties to that Treaty gave an undertaking to the Assembly to remove impediments. Guyana still awaits definitive action in this regard.
217.	Another development for peace has been the movement among countries of the South to develop co-operation among themselves. This is a development which should be encouraged by the international community.
218.	Critical to our quest for peace is the overwhelming need for the removal of ideological concerns from the international economic agenda, for such concerns serve to spread the tensions of super-Power rivalry to the areas of development and international economic co-operation. We must all—all of us—respect chosen developmental paths and refrain from waging ideological warfare in economic terms. Pluralism of development strategies is and must be respected as a concomitant of ideological pluralism.
219.	The intrusion of ideological concerns into international economic co-operation is made more unpalatable by increasing resort to discriminatory measures. The incidence of vetoing funds from multilateral institutions must be discouraged and deplored.
220.	I have sought to construct my statement on what I perceive to be a universal search for truth, understanding and peace. I have eschewed detailed references to some situations of conflict, actual and potential. However, certain unfortunate distortions of substance and of interpretation concerning my country and the historical course of relations between Guyana and Venezuela made by the Foreign Minister of Venezuela in his statement at the 5th meeting oblige me to respond and to set the record straight.
221.	The struggle to preserve Guyana's territorial integrity never ceases to engage the energies and the attention of its Government and people because of the untenable claim to over two thirds of the country which Venezuela has been actively pursuing. We desire most ardently to free ourselves of this burden which we bore even before our independence and to remove this canker from relations between ourselves and our western neighbour. We wish to rid ourselves and our region of the potential for conflict which is inherent in this Venezuelan claim and the manner in which it has often been pursued.
222.	Contrary to what the Foreign Minister of Venezuela sought to imply in his address to the Assembly, Guyana, which has made no claims to Venezuelan territory, continues the search for a solution which would bring to an end the controversy that has arisen as a result of Venezuela's unilateral and inexplicable decision to declare null and void an internationally binding agreement. This agreement is the Arbitral Award of 1899, on the basis of which our boundary with Venezuela was settled.
223.	When the Prime Minister of my country addressed the Assembly during the thirty-sixth session and when I did so at the last session	the
facts of this issue were adequately presented. Those facts remain a matter of historical and public record, and they cannot be altered by wishful thinking. Realities are not created by whims and fancies.
224.	Last year I made certain proposals before the Assembly, proposals fully in accordance with the Geneva Agreement of 1966 for the involvement of the International Court of Justice, the Security Council or the Assembly in the search for a peaceful settlement of the controversy. The Foreign Minister of Venezuela rejected my proposals summarily. I am glad to say, however, that another stage of the Geneva Agreement has been reached. In accordance with article IV of that Agreement, the Secretary-General has been requested to choose a means of peaceful settlement from among the various procedures set out under Article 33 of the Charter of the United Nations.
225.	To facilitate the more effective discharge of his duties and responsibilities under the Geneva Agreement, the Secretary-General has sought certain assurances from Venezuela and from Guyana. These were the subject of a communiqué which the Secretary-General issued following a visit of his emissary to the two countries in August last. The communiqué recorded inter alia the assurance that both parties would adopt all measures that might be necessary in order to foster and maintain the most favourable climate for the effective application of the Geneva Agreement. Significant also was the assurance that both parties would refrain from any action whatsoever which might make more difficult or impede the peaceful settlement of the controversy.
226.	While the Secretary-General pursues his initiatives, Guyana believes that these assurances, if fully honoured, can themselves also contribute to the creation of a regime of peaceful relations between Guyana and Venezuela.
227.	In the past, Guyana has always been unswerving in its commitment to achieving the goal of a peaceful settlement of the controversy and has honoured every agreement relating to our border with Venezuela. I wish to assure the Assembly that Guyana intends to continue so doing. Regrettably, we have had cause, time and again, to draw the attention of the Assembly and the Security Council to violations by Venezuela of the letter and spirit of agreements solemnly subscribed to by both our countries. We sincerely hope that Venezuela will respect the undertaking it gave to the Secretary-General last August.
228.	It is my hope that in this year, when the bicentenary of the birth of Simon Bolivar is being celebrated, we will all be guided by Bolivar's essential political credo on international relations and act in the belief that international problems must find their solution in a  league of free peoples which will resist aggression with armed might and settle controversies between its members through a court of equity .
229.	As I said at the outset, the desire for peace has not altered over the years. In retrospect, the peace which the Organization was created to safeguard and maintain was narrow in scope. Today, the constituent elements, which together can secure peace, are generally recognized as being more manifold. They embrace much more than the avoidance of armed conflict. But we cannot widen the basis for lasting peace unless we free ourselves of the constraints. We must not merely pay lip service to peaceful coexistence; we must demonstrate our belief in it. Nor should we allow ourselves—no one of us—to be entrapped within a perimeter in which ideas and thoughts remain untouched by the developments which have taken place since the creation of the Organization. What is needed, if today's requirements are to be fulfilled, is a 

new design for peace, one which is pervasive and which encompasses the interests of all mankind.
230.	This Organization is well placed to facilitate the realization of that peace. It remains for us Member States to utilize it accordingly.








	
